Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.         Claims 5, 16 and 23 are objected to because of the following informalities:  in claims 5 and 16, “its” has to be changed of a proper noun; and in claim 23, “fist” should be –first--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.          Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Evenson, SR. et al. (2013/0327007 A1), hereinafter Evenson. Regarding claim 1, Evenson teaches a blade 10 for a lawn mower, the blade comprising: a blade body (12, 16) having a first end and a second end opposite the first end; a longitudinal axis extending centrally along the blade body and through the first end and the second end; a center opening 30 defined in the blade body, the center opening configured to receive a drive shaft; a first aperture 62 (Fig. 6) defined in the blade body between the center opening and the first end, the first aperture configured to receive a first projection (Fig. 2); a second aperture 60 defined in the blade body between the center opening and the second end, the second aperture configured to receive a second projection 44; wherein the first aperture 62 has a different shape from the second aperture 60; and wherein a centroid of each of the center opening 30, the first aperture 62, and the second aperture 62 is substantially aligned with the longitudinal axis.  See Figs. 1-6 in Evenson. 
           Regarding claim 2, Evenson teaches everything noted above including that the centroid of the first aperture 62 is a first distance from the centroid of the center opening 30, the centroid of the second aperture 60 is a second distance from the centroid of the center opening 30, and the first distance is different from the second distance.  
           Regarding claim 3, Evenson teaches everything noted above including that 
the first aperture 62 has a first area, the second aperture 60 has a second area, and the first area is different from the second area.  
           Regarding claim 5, Evenson teaches everything noted above including that 
the first aperture 62 is radially asymmetrical about its centroid, and the second aperture 60 is radially symmetrical about its centroid.  
           Regarding claim 6, Evenson teaches everything noted above including that 
the first aperture includes at least one straight side (defined by the straight side that extends to a semi-circle. See Fig. 6 in Evenson. 
           Regarding claim 7, Evenson teaches everything noted above including that 
the first aperture 62 has a semi-circular shape 66.  
           Regarding claim 8, Evenson teaches everything noted above including  
 a pair of longitudinal sides, each longitudinal side laterally spaced apart from the longitudinal axis, and wherein the straight side of the first aperture 62 faces one of the longitudinal sides.  See Fig. 6 in Evenson.
           Regarding claim 9, Evenson teaches everything noted above including that the second aperture 60 is curvilinear.  
           Regarding claim 10, Evenson teaches everything noted above including that the he second aperture 60 has a circular shape.  

4.          Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Anderson (5,271,212). Regarding claim 1, Anderson teaches a blade 10 for a lawn mower, the blade comprising: a blade body (12, 14) having a first end and a second end opposite the first end; a longitudinal axis extending centrally along the blade body and through the first end and the second end; a center opening 18 defined in the blade body, the center opening inherently (as evidenced in Fig, 4 of Slemmones (3,192,692) or Martens (5,946,895) is configured to receive a drive shaft; a first aperture (defined by elongated slot of the key slot 20 on one side of the central opening 18; Figs. 1 and 4) defined in the blade body between the center opening and the first end, the first aperture configured to receive inherently a first projection; a second aperture (defined by circular-shaped aperture of the key slot 20 on the other side of the central opening 18; Figs. 1 and 4) defined in the blade body between the center opening and the second end, the second aperture configured to receive inherently a second projection; wherein the first aperture has a different shape from the second aperture; and wherein a centroid of each of the center opening 18, the first aperture, and the second aperture is substantially aligned with the longitudinal axis.  See Figs. 1 and 4 in Anderson.  
           Regarding claim 2, Anderson teaches everything noted above including that the centroid of the first aperture is a first distance from the centroid of the center opening 18, the centroid of the second aperture is a second distance from the centroid of the center opening 18, and the first distance is different from the second distance.  
           Regarding claim 3, Anderson teaches everything noted above including that 
the first aperture has a first area, the second aperture has a second area, and the first area is different from the second area. See Figs. 1 and 4 in Anderson.  
           Regarding claim 4, Anderson teaches everything noted above including that 
the first distance is less than the second distance, and the first area (as clearly can be seen in Fig. 4) is greater than the second area. See Figs. 1 and 4 in Anderson.  
           Regarding claim 5, Anderson teaches everything noted above including that 
the first aperture is radially asymmetrical about its centroid, and the second aperture is radially symmetrical about its centroid.  
           Regarding claim 6, Anderson teaches everything noted above including that 
the first aperture includes at least one straight side (clearly can be seen in Fig. 4; defined by the straight side that elongated slot that extends to a semi-circle. See Figs. 1 and 4 in Anderson.  
           Regarding claim 7, Anderson teaches everything noted above including that 
the first aperture has (at least partially as clearly shown in Fig. 1) a semi-circular shape.  
           Regarding claim 8, Anderson teaches everything noted above including  
 a pair of longitudinal sides, each longitudinal side laterally spaced apart from the longitudinal axis, and wherein the straight side of the first aperture faces one of the longitudinal sides.  See Fig. 1 in Anderson.
           Regarding claim 9, Anderson teaches everything noted above including that the second aperture is curvilinear.  
           Regarding claim 10, Anderson teaches everything noted above including that the he second aperture has a circular shape.  

5.          Claims 11-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ladd et al. (WO 2016/037184 A1), hereinafter Ladd. Regarding claim 11, Ladd teaches an attachment system for connecting a blade 26 to a drive shaft 24 of a lawn mower and the drive shaft 24 including a threaded end 47 (Fig. 3), the attachment system comprising: an adapter 78 coupled to the drive shaft 24 and configured to receive the blade 26, the adapter including an adapter body, a central bore 84 defined in the adapter body, the central bore receiving the drive shaft 24, a first projection 80 extending from the adapter body to engage a first aperture 102 of the blade, and a second projection 208 extending from the adapter body to engage a second aperture 220 of the blade, the second projection on an opposite side of the central bore from the first projection; and a fastener 48 threadingly engaged with the threaded end 47 of the drive shaft 24, wherein the first projection 80 includes a cross-sectional shape that is different from a cross- sectional shape of the second projection 208. See Figs. 1-19 in Ladd.
             Regarding claim 12, Ladd teaches everything noted above including that
the drive shaft 24 includes at least one flat lateral surface 50 (by having a D-shaped cross-section; Fig 3), and the central bore (58, 84; alternatively considering the adaptor in combination of parts 68, 78; Fig. 3) of the adapter (68, 78) includes a corresponding flat portion to key the adapter to the drive shaft 24.
               Regarding claim 13, Ladd teaches everything noted above including that
the drive shaft 24 includes a shoulder (between parts 47 and 50; Fig. 3), and the at least one flat lateral surface is laterally spaced apart from the threaded end 47 by the shoulder.  
                 Regarding claim 14, Ladd teaches everything noted above including that
the first projection 80 cross-sectional shape has an area that is different from the second projection 208 cross-sectional shape.  
                  Regarding claim 15, Ladd teaches everything noted above including 
a centroid of the first projection 80 cross-sectional shape is spaced apart from a centroid of the central bore by a first distance, a centroid of the second projection 208 cross-sectional shape is spaced apart from the centroid of the central bore by a second distance, and the first distance is different from the second distance.  
                  Regarding claim 16, Ladd teaches everything noted above including that the first projection (alternatively defined by the projection 208) is radially asymmetrical about its centroid, and the second projection (alternatively defined by projection 80) is radially symmetrical about its centroid. 
                   Regarding claim 17, Ladd teaches everything noted above including that 
the first projection includes (alternatively defined by the projection 208) at least one flat lateral surface.  
                    Regarding claim 18, Ladd teaches everything noted above including that the first projection (alternatively defined by the projection 208) is semi-cylindrical (Fig. 15). The projection has a semi-cylindrical shape that matches the semi-circular shape aperture 220 (Figs. 18-19) of the blade 26.  
                  Regarding claim 19, Ladd teaches everything noted above including that 
the second projection (alternatively defined as the projection 80) is cylindrical.  
                  Regarding claim 20, Ladd teaches everything noted above including that 
the adapter 78 is formed as a single unitary part.  

6.          Claims 21-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Abernethy (2010/0043378 A1). Regarding claim 21, Abernethy teaches a  lawnmower comprising: inherently a mower deck (as evidenced in Slemmones (3,192,692)); a drive shaft (not shown paragraph 0063) projecting from the mower deck, the drive shaft including a threaded end (a bolt not shown passing through the central opening 44 of the blade and engaging the threaded shaft; paragraph 0063); an attachment system suspended below the mower deck, the attachment system including an adapter (not shown; paragraph 0063) coupled to the drive shaft, and a fastener (as a bolt) threadingly engaged with the threaded end of the drive shaft; and a blade (10, 40; Figs. 4-8) removably coupled between the adapter and the fastener, the blade including a blade body having a first end (defined by one end of the blade head 10 attached to the carrier 40; Figs. 4-8) and a second end (defined by the end of another blade head 10 attached to the carrier 40 on exact opposite location that the first blade head; Figs. 4-8) opposite the first end, a longitudinal axis extending centrally along the blade body and through the first end and the second end, the longitudinal axis extending generally perpendicular to the drive shaft, a center opening 44 defined in the blade body, the center opening receiving the drive shaft therethrough, the center opening having a centroid substantially aligned with the longitudinal axis, a first aperture 45 defined in the blade body between the center opening and the first end, the first aperture having a centroid substantially aligned with the longitudinal axis, and a second aperture 42 defined in the blade body between the center opening and the second end, the second aperture being a different shape from the first aperture, the second aperture having a centroid substantially aligned with the longitudinal axis. See Figs. 1-8 in Abernethy. 
               Regarding claim 22, Abernethy teaches everything noted above including that the adapter (which alternatively is defined as a segmented adaptor that  also includes a nut or a protrusion 52) includes an adapter body (defined as a segmented body), a central bore defined in the adapter body, the central bore inherently (as evidenced in Martens (5,946,895), receiving the drive shaft, a first projection (as the projection inserted into the aperture 45) extending from the adapter body, the first projection received in the first aperture 45, and a second projection 52 extending from the adapter body, the second projection 52 received in the second aperture 42, the second projection on an opposite side of the central bore 44 from the first projection.  
               Regarding claim 23, Abernethy teaches everything noted above including that the first projection includes a cross-sectional shape that is different from a cross-sectional shape of the second projection 52.
               Regarding claim 24, Abernethy teaches everything noted above including that the first projection cross-sectional shape corresponds to the first aperture, and the second projection 52 cross-sectional shape corresponds to the second aperture 42.

Claim Rejections - 35 USC § 103
      7.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


          To the degree that it could argued Abernethy does not explicitly teach the adaptor has a central bore for receiving the drive shaft, the rejection below is applied.

8.       Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy on view of Martens (5,946,895). Regarding claim 22, Abernethy teaches everything noted above including that the adapter (which alternatively is defined as a segmented adaptor that also includes a nut or a protrusion 52) includes an adapter body (defined as a segmented body), the adapter body is coupled with the drive shaft, a first projection (as the projection inserted into the aperture 45) extending from the adapter body, the first projection received in the first aperture 45, and a second projection 52 extending from the adapter body, the second projection 52 received in the second aperture 42, the second projection on an opposite side of the central bore 44 from the first projection. Abernethy does not explicitly a central bore defined in the adapter body, the central bore receiving the drive shaft. However, Martens teaches an adaptor 10; and a central bore defined in an adapter body, the central bore receiving a drive shaft 22. It would have been obvious to a person of ordinary skill in the art to provide Abernethy’s adaptor body with the central bore, as taught by Martens, in order to receive the drive shaft and also facilitated mounting of the projections into the apertures of the blade.
               Regarding claim 23, Abernethy teaches everything noted above including that the first projection includes a cross-sectional shape that is different from a cross-sectional shape of the second projection 52.
               Regarding claim 24, Abernethy teaches everything noted above including that the first projection cross-sectional shape corresponds to the first aperture, and the second projection 52 cross-sectional shape corresponds to the second aperture 42.






    PNG
    media_image1.png
    462
    404
    media_image1.png
    Greyscale



8.       Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy on view of Martens (5,946,895) in view of Du et al. (CN 105075497 A), hereinafter DU, and Abernethy. Regarding claim 21, Martens teaches a lawnmower comprising: a mower deck (as evidenced in Slemmones (3,192,692)); a drive shaft 22 projecting from the mower deck, the drive shaft 22 including a threaded end 28; an attachment system suspended below the mower deck, the attachment system including an adapter 10 coupled to the drive shaft 22, and a fastener (shown in Fig. 1)  threadingly engaged with the threaded end of the drive shaft; and a blade 16 removably coupled between the adapter and the fastener, the blade including a blade body having a first end and a second end opposite the first end, a longitudinal axis 100 extending centrally along the blade body and through the first end and the second end, the longitudinal axis extending generally perpendicular to the drive shaft 22, a center opening 136 defined in the blade body, the center opening receiving the drive shaft 22 therethrough, the center opening 136 having a centroid substantially aligned with the longitudinal axis 100, a first aperture 124 defined in the blade body between the center opening and the first end, the first aperture having a centroid substantially aligned with the longitudinal axis, and a second aperture 130 defined in the blade body between the center opening and the second end, the second aperture 130 having a centroid substantially aligned with the longitudinal axis. See Figs. 1-5 in Martens. Martens does not explicitly teach that the second aperture being a different shape from the first aperture. However, Du teaches a lawnmower including a blade 110 having a blade body, a center opening 117 defined in the blade body, the center opening inherently receiving a drive shaft therethrough, the center opening having a centroid 118 substantially aligned with a longitudinal axis of the blade 110, a first aperture 119 defined in the blade body between the center opening and the first end, the first aperture having a centroid substantially aligned with the longitudinal axis, and a second aperture 119 defined in the blade body between the center opening and the second end, the second aperture 119 being a different shape from the first aperture, the second aperture 119 having a centroid substantially aligned with the longitudinal axis. See figure above which clearly show the second aperture has a circular shape and the first aperture which is D-shaped. Abernethy teaches a blade including a D-shaped aperture 55 for receiving a D-shaped projection 52 to prevent rotation of the parts mounted together. See Fig. 13 in Abernethy.  It would have been obvious to a person of ordinary skill in the art to modify one of the apertures of Martens’ blade to have a D-shaped cross-section, as taught by Du, in order to receive a D-shaped projection and prevent possible rotation of the mounting parts, as taught by Abernethy.
               Regarding claims 11 and 22, Martens, as modified above, teaches everything noted above including that the adapter 10 includes an adapter body, a central bore defined in the adapter body, the central bore 58 receiving the drive shaft 22, a first projection 112 (as modified above to have a D-shaped cross-section matching the D-shaped aperture of the blade) extending from the adapter body, the first projection received in the first aperture 124, and a second projection 118 extending from the adapter body, the second projection 118 received in the second aperture 130, the second projection on an opposite side of the central bore 58 from the first projection.  
               Regarding claim 23, Martens, as modified above, teaches everything noted above including that the first projection includes a cross-sectional shape that is different from a cross-sectional shape of the second projection.
               Regarding claim 24, Martens, as modified above, teaches everything noted above including that the first projection cross-sectional shape corresponds to the first aperture, and the second projection cross-sectional shape corresponds to the second aperture.
             Regarding claim 12, Martens teaches everything noted above including that the drive shaft 22 includes at least one flat lateral surface 34, and the central bore 58 of the adapter 10 includes a corresponding flat portion 64 to key the adapter to the drive shaft 22.
               Regarding claim 13, Martens teaches everything noted above including that the drive shaft 22 includes a shoulder (Fig. 1), and the at least one flat lateral surface 34 is laterally spaced apart from the threaded end 28 by the shoulder.  
                 Regarding claim 14, Martens, as modified above, teaches everything noted above including that the first projection cross-sectional shape has an area that is different from the second projection cross-sectional shape.  
                  Regarding claim 16, Martens, as modified above, teaches everything noted above including that the first projection is radially asymmetrical about its centroid, and the second projection 118 is radially symmetrical about its centroid. 
                   Regarding claim 17, Martens, as modified above, teaches everything noted above including that the first projection 112 (as modified above) includes at least one flat lateral surface.  
                    Regarding claim 18, Martens, as modified above, teaches everything noted above including that the first projection 112 (as modified above) is semi-cylindrical.  
                  Regarding claim 19, Martens, as modified above, teaches everything noted above including that the second projection 118 (alternatively defined as the projection 80) is cylindrical.  
                  Regarding claim 20, Ladd teaches everything noted above including that 
the adapter 78 is formed as a single unitary part.  


Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Slemmones (3,192,692), Taylor (4,922,698), Lin (5,467,586), and Willsie (5,523,380) teach a blade for a mower.

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  June 9, 2022